Citation Nr: 0316114	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-04 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1944 to December 1945.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

In March 2003, the Board sent a letter to the appellant 
informing her of certain provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA)(codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) and implementing 
regulations (codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The Board sent the VCAA letter under 
38 C.F.R. § 19.9(a)(2)(ii).  However, this regulatory 
provision was recently invalidated by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Consequently, the 
notice provided by the Board is inadequate.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
available evidence is not sufficient for an adequate 
determination of the complex medical issue at question.  The 
Board also notes that in June 2003 the appellant submitted 
additional evidence in support of her claim.  However, as she 
has not waived agency of original jurisdiction (AOJ) 
consideration of this evidence, it must be remanded for such 
consideration prior to appellate review.



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send the appellant an appropriate letter 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should also advise her of 
the evidence necessary to substantiate 
her claim, as well as what evidence she 
is to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should arrange for 
the veteran's claims file to be reviewed 
by an appropriate VA specialist for an 
opinion as to whether it is as likely as 
not that his death was caused or was 
proximately due to a disease or injury 
incurred as a result of chemical exposure 
during active service.  The examiner 
should reconcile any opinion provided 
with the private medical and scientific 
opinions provided.  The claims folder 
must be made available to, and reviewed 
by, the examiner.  A complete rationale 
should be provided for any opinion(s) 
given.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal 
(including consideration of all evidence 
received prior to the April 2002 
supplemental statement of the case).  If 
it remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




